The Court having issued its decision in this case on February 3, 1981 (410 Mich 231), and its order remanding this case to the Michigan Employment Security Board of Review on February 24, 1981, and the Michigan Employment Security Board of Review having issued its decision on remand on December 15, 1981, and plaintiffs having filed a motion to affirm the decision on remand of the Michigan Employment Security Board of Review, we find that there was substantial, competent and material evidence to support the agency’s finding on remand that the labor dispute was not the substantial contributing cause of plaintiffs’ unemployment. The motion to affirm the decision on remand is granted.